    Case 1:18-cv-01568-LB Document 49 Filed 10/31/19 Page 1 of 3 PageID #: 552



                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Eastern District of New York
                                                      271-A Cadman Plaza East, 7th Floor
SLR:KMA; 2018V00809                                   Brooklyn, New York 11201
                                                      October 31, 2019
                                                     October 31, 2019


BY ECF

Honorable Lois Bloom
United States Magistrate Judge
225 Cadman Plaza East
Brooklyn, New York 11201


                Re:    Ty Clevenger v. U.S. Department of Justice, et al.,
                       Civil Action No. 18-CV-01568 (WFK) (LB)


Dear Judge Bloom:

        This letter is respectfully submitted in response to the document filed by Plaintiff that
is misleadingly captioned “Unopposed Motion for Stay” (Dkt. #48) in this action under the
Freedom of Information Act (“FOIA”), 5 U.S.C. § 552(b). As stated below, Defendants do not
object to Plaintiff’s request for a stay, but do object to his request that the Court take judicial
notice of “recent developments in two other cases.” Dkt. #48 at 2.

       Defendants’ fully briefed motion for summary judgment and opposition to Plaintiff’s
motion to enjoin compliance or permit discovery were filed on October 1, 2019. Dkt. ##33-
42; see Dkt. #32. On October 18, 2019, Your Honor denied Plaintiff’s motion to accept
supplemental evidence and to permit discovery regarding one of the two responses by the
Federal Bureau of Investigation (“FBI”) to Plaintiff’s FOIA requests that still remain at issue.
See Dkt. #44, #45 (filed October 8, 2019).

        On October 24, 2019, Plaintiff advised the undersigned by email that he intended to ask
for a stay of this action while conducting discovery in unrelated non-FOIA cases in Texas. As
there did not appear to be a good reason to object, we responded that we would not oppose his
application. In his email communication, Plaintiff made no mention of asking the Court to take
judicial notice of anything.1

1   A copy of the email chain is enclosed.
  Case 1:18-cv-01568-LB Document 49 Filed 10/31/19 Page 2 of 3 PageID #: 553



        Defendants oppose Plaintiff’s motion to the extent that it requests that the Court take
judicial notice. Specifically, Plaintiff wants the Court to take judicial notice of a filing in an
unrelated criminal proceeding and of various internet postings. Dkt. #48 at 2. Plaintiff’s request
is a poorly disguised backdoor attempt to introduce new “information” for the Court to
consider in deciding the pending summary judgment motion. The Court should refuse to allow
Plaintiff to supplement his opposition to Defendants’ motion for summary judgment and deny
any implied request to conduct discovery relating to the FBI’s response to Plaintiff’s FOIA
request for records concerning Seth Conrad Rich (“Rich”).

       Exhibit 1 to Plaintiff’s motion (Dkt. #48-1), a reply brief in support of a motion to
compel production of Brady material in full and unredacted form in the criminal prosecution
of former National Security Advisor Michael Flynn, is wholly unrelated to Rich or Plaintiff’s
FOIA request. The reply brief in the Flynn prosecution provides no information, let alone
evidence, to support Plaintiff’s assertion that the FBI should have located documents in its
search for records responsive to his FOIA request for records about Rich.

        The same is true of the three internet postings cited by Plaintiff; none of them offers
any suggestion, let alone evidence, that the FBI has records responsive to Plaintiff’s FOIA
request. Dkt. #48 at 2. The first cited item, the “Under the Radar” blog dated May 24, 2019, is
about a defamation action brought by a woman against an alleged FBI informant and four news
outlets who allegedly linked her to Russian efforts to influence President Trump’s 2016
campaign. At most, the blog posting fleetingly mentions Rich in the context of stating that the
plaintiff’s attorney had also sued NPR and individuals on behalf of Ed Butowsky (Plaintiff
Clevenger’s client) with respect to his advancing of conspiracy theories about Rich’s death.
There is no mention of the FBI at all, let alone in relation to Rich. The second, an article posted
on The Hill website (thehill.com) on July 9, 2019, simply reiterates conspiracy theories that
have been promulgated and perpetuated about Rich’s death. Again, nothing about the FBI. The
third is a press release from Judicial Watch dated October 29, 2019, concerning the 13 pages
(out of 42 responsive pages) that it received in response to a FOIA request for communications
between Peter Strzok (FBI) and Bruce Ohr (Department of Justice (“DOJ”)). The press release
and the linked documents are not related to Rich.

        It appears that Plaintiff included the Judicial Watch press release, which states that the
DOJ initially responded that it found no records of communications between Strzok and Ohr,
to argue that the FBI conceals records and, therefore, is concealing records about Rich that are
responsive to his FOIA request. See Dkt. 48 at 3. As an initial matter, the FBI strenuously
objects to Plaintiff’s ad hominem attacks. Moreover, Plaintiff’s assertion that the FBI refused
to search for records about Rich in the locations where they most likely would be found is
baseless. As the FBI has uncontestably demonstrated, it used methods reasonably calculated to
locate records if any existed: it searched its Central Records System recordkeeping system but did
not locate any main or reference files for Rich (including CART records), and it contacted the FBI
Washington, D.C. field office to ascertain whether it had any records, which it did not. Defendants’
Statement Pursuant to Local Rule 56.1 ¶¶ 23, 30-33, 36; see Declaration of David M. Hardy dated
October 3, 2018 ¶¶ 19-21, 22-23 (Dkt. #16-1); Second Declaration of David M. Hardy dated July
29, 2019 ¶ 32 n.9 (Dkt. #37); see also Memorandum of Law in Support of Defendants’ Motion for

                                                 2
  Case 1:18-cv-01568-LB Document 49 Filed 10/31/19 Page 3 of 3 PageID #: 554



Summary Judgment dated July 29, 2019 at Point C (Dkt. #35); Memorandum of Law in Further
Support of Defendants’ Motion for Summary Judgment and in Opposition to Plaintiff’s Motion
for to Enjoin Compliance or Permit Discovery dated October 1, 2019 at 3-10 (Dkt. #41).

       In sum, while Defendants do not oppose a stay of this case if it would not convenience
the Court, Plaintiff’s request that Your Honor take judicial notice of the matters identified in
his motion should be denied.

       Thank you for Your Honor’s consideration of this submission.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   UNITED STATES ATTORNEY
                                                   Attorney for Defendants

                                            By:    s/Kathleen A. Mahoney
                                                   KATHLEEN A. MAHONEY
                                                   Assistant U.S. Attorney
                                                   (718) 254-6026
                                                   kathleen.mahoney@usdoj.gov

Enclosure

cc:    By ECF

       Ty Clevenger
       Plaintiff Pro Se




                                               3
